Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE COUNTY COURT AT LAW NO. 4 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 17th day of June, 2015, the
cause on appeal to revise or reverse the judgment between

FABULOUS GRINGOS, LLC., D/B/A                       On Appeal from the County Court at Law
GLOBAL DESIGN GROUP, Appellant                      No. 4, Dallas County, Texas.
                                                    Trial Court Cause No. CC-14-03664-D.
No. 05-15-00676-CV         V.                       Opinion delivered by Justice Whitehill.
                                                    Justices Francis and Lang-Miers,
FEDEX TECHCONNECT, INC., Appellee                   participating.

was determined; and this Court made its order in these words:

    In accordance with this Court’s opinion of this date, the trial court’s default judgment is
VACATED and the case is DISMISSED.

       Subject to any agreement between the parties, it is ORDERED that appellee FEDEX
TECHCONNECT, INC. recover its costs of this appeal from appellant FABULOUS GRINGOS,
LLC., D/B/A GLOBAL DESIGN GROUP.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 27th day of August, 2015.




                                                           LISA MATZ, Clerk